EXHIBIT 10.22
 
Participant:
 
No. of Shares:
 
BREEZE-EASTERN CORPORATION

 
Restricted Stock Award Agreement
 
This Agreement is effective as of the          day of           by and between
Breeze-Eastern Corporation, a Delaware corporation (the “Company”), and the
undersigned participant in the Company’s 2006 Long Term Incentive Plan (the
“Participant”).
 
RECITALS
 

  A.  On          (the “Grant Date”), the Board of Directors approved, pursuant
to Section 10 of the Company’s 2006 Long Term Incentive Plan (the “Plan”), the
issuance of shares of the Company’s Common Stock, par value $.01 per share (the
“Restricted Stock”) as remuneration for services as a director of the Company.

 

  B.  Pursuant to the Plan, the Restricted Stock to be so awarded shall be
issued subject to the terms, conditions and restrictions, set forth in this
Agreement.

 
THEREFORE, in consideration of the covenants herein set forth, the parties agree
as follows:
 

  1.  Award; Acceptance of Award.  Subject to the terms and conditions contained
herein, the Company shall issue to Participant, as an award pursuant to the Plan
and without payment by Participant of any consideration
therefor,          shares of Restricted Stock as of the Grant Date, and
Participant hereby accepts such award.     2.  Inapplicability of Plan
Provisions.  The restrictions and conditions set forth in Sections 10(c)(i) and
10(c)(iii) of the Plan shall not apply to the award granted hereunder, and to
the extent that any restrictions and conditions set forth in Section 7(c) of the
Plan are substantially similar or have a substantially similar effect on the
award granted hereunder as those set forth in Sections 10(c)(i) and 10(c)(iii)
of the Plan, then such restrictions and conditions shall not apply to such
award.

 
3. Intentionally Omitted.
 

  4.  Issuance of Restricted Stock; Retention of Certificate by Company.  Within
a reasonable time after the execution of this Agreement by the Company and the
Participant, the Company shall issue, in the name of the Participant as the
registered holder thereof, certificates representing, the number of shares of
Restricted Stock awarded pursuant to Section 1 hereof and may hold such
certificates until such time as the restrictions set forth in this Agreement
applicable to the shares represented by such certificates have terminated.

 
Upon expiration of the restrictions set forth in this Agreement, all
restrictions shall be removed from the certificates representing the Restricted
Stock and the Secretary of the Company shall deliver to the Participant
certificates representing such Restricted Stock free and clear of all
restrictions (except for any applicable securities law restrictions) within 15
business days following the date of the expiration of the Restriction Period.
 
5. Intentionally Omitted.
 

  6.  Indemnification of Company.  The Participant hereby agrees to indemnify
the Company and to hold the Company harmless from and against any loss,
liability, cost or expense, including attorneys’ fees and expenses, which the
Company may incur or to which the Company may be subject by any reason of or
based upon the fact that the Company has custody of any certificates
representing Restricted Stock retained in accordance with Section 4 hereof and
that such stock, or any right, title or interest therein, may become involved in
any legal, administrative or arbitration proceeding.





--------------------------------------------------------------------------------



 



 

  7.  Transfer or Hypothecation of Stock.  The Participant agrees that he or she
will not transfer, sell, pledge, assign or in any other way hypothecate,
alienate or dispose of any shares of Restricted Stock awarded under this
Agreement for six (6) months after the Grant Date. It is agreed that if the
Participant does, or attempts to do, or suffers any of such prohibited acts or
events specified in the immediately preceding sentence, then such act or event
shall be null and void.     8.  Ownership Rights.  Subject only to the
provisions of this Agreement and the Plan, the Participant shall have all of the
rights, powers and privileges of an owner of shares of Common Stock, including
without limitation the right to vote such shares and to receive non-liquidating
cash dividends and non-liquidating distributions thereon, with respect to shares
of Restricted Stock awarded hereunder notwithstanding that certificates
representing any or all of such shares are retained by the Company pursuant to
Section 4 hereof.     9.  Endorsement on Share Certificates.  The Participant
agrees that the certificates representing any Restricted Stock subject to
restriction provisions of this Agreement may have endorsed upon them in a
conspicuous manner a legend in substantially the following form:

 
“The voluntary or involuntary transfer or encumbrance of the shares represented
by this certificate are restricted by, and such shares are subject to, the
provisions of a certain agreement between the company and the registered holder
hereof, a copy of which is on file at the principal office of the company and
will be furnished to the holder of this certificate upon request without
charge.”
 
When the restrictions of this Agreement expire or terminate as to any of such
shares, the Company shall, upon the Participant’s request and at no charge to
the Participant, exchange the certificates representing the shares that contain
the endorsement provided for herein for new certificates representing those of
the shares as to which such rights have expired or terminated containing no such
endorsement and certificates containing such endorsement representing the
balance of the shares as to which such rights have not expired or terminated.
 

  10.  Section 83(b) Election.  The Participant understands that under Section
83 of the Internal Revenue Code of 1986, as amended (the “Code”), the difference
between the purchase price, if any, paid for the Restricted Shares and their
fair market value on the date any forfeiture restrictions applicable to such
Restricted Shares lapse will be reportable as ordinary income at that time. The
Participant understands that the Participant may elect to be taxed at the time
the Restricted Shares are acquired hereunder to the extent the fair market value
of the Restricted Shares differs from the purchase price, if any, rather than
when and as such Restricted Shares cease to be subject to such forfeiture
restrictions, by filing an election under Section 83(b) of the Code with the
Internal Revenue Service within 30 days after the Grant Date. The Participant
understands that failure to make this filing within the 30-day period will
result in the recognition of ordinary income by the Participant as the
forfeiture restrictions lapse. THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE
PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY
ELECTION UNDER SECTION 83(b), EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR
ITS REPRESENTATIVES TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF. THE
PARTICIPANT IS RELYING SOLELY ON THE PARTICIPANT’S ADVISORS WITH RESPECT TO THE
DECISION AS TO WHETHER OR NOT TO FILE AN 83(b) ELECTION.     11.  Governing
Law.  This Agreement and the rights and obligations of the parties hereto shall
be governed by and construed in accordance with the internal substantive laws of
the State of Delaware.     12.  Notices.  Any notice or other communication
required or permitted hereunder shall be sufficiently given only if delivered
personally or sent by registered or certified mail, postage prepaid, to the
Company at its principal place of business, or to the Participant at the address
below or any address of Participant appearing on the Company’s stock records, or
to such other address or addresses as shall be furnished in writing in the
foregoing manner by either party to the other party, and shall be deemed to have
been given as of the date so personally delivered or two days after the date
deposited in the United States mail, as the case may be.





--------------------------------------------------------------------------------



 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
BREEZE-EASTERN CORPORATION
 

By:
Its:
 
PARTICIPANT
 

 
Address:
 
Grant Number:

